Chief Justice Wheat
delivered the opinion of the court.
Dunlap sued out executions of fieri facias from the office of a justice of the peace, upon two judgments which he had recovered against the appellant, Stephen Kyler, a free man of color. These executions *566were placed in the hands of Arnold, a constable, who levied them upon the appellant, Cynthia Kyler.
Stephen and Cynthia Kyler filed their petition in equity against Dunlap and Arnold, and obtained an injunction inhibiting the sale of Cynthia under the executions. The petition avered, in substance, that one Joseph Kyler, who had once owned Stephen, and manumitted him, purchased Cynthia because she was the wife of Stephen, and being- desirous to secure to Cynthia her freedom after his death, consulted a lawyer on the subject of emancipating Cynthia, who was unwilling to leave this State, and having been advised by the lawyer that under the existing constiution of Kentucky Cynthia could not be emancipated and remain in this state; and the lawyer having advised Joseph Kyler that the only way he could secure Cynthia to Stephen for a wife, whilst she remained in Kentucky, was to make a bill of sale or deed conveying her to Stephen, to be held by him as a wife.
A deed expressing a nominal consideration, was executed by Joseph Kyler to Stephen Kyler, conveying Cynthia to Stephen in fee, after reserving a life estate to Cynthia in the grantor, and the deed was regularly recorded in the office of the clerk of the Garrard county court. The deed contains a clause stipulating for a warranty, by the grantor, to Stephen against all claims to Cynthia.
Dunlap and Arnold answered the petition, justifying the levy of the executions on Cynthia, and insisted that she was subject to Stephen’s debts, and denying that it was the intention of the grantor, Kyler, to place Cynthia under the plaintiff, Stephen, as a wife merely, and not as property; that Stephen did not merely take a naked title to Cynthia upon trusts, recognizing the right to freedom in her, or the enjoyment of the rights of a free woman. They also state that Stephen held her as property, upon the terms of the deed of gift, which he had accepted.
1. By the Ren. Slat. art. 1, chap. 93, page 628, free negroes cannot hold in fee, or for any length of time as hirer, any slave, “other than the husband, wife, parent, or descendant of such free negro.”
2. The wife of a free negro is liable to sale under execution against the husband for his-debts.
We do not deem it necessary to examine or comment upon all the grounds assumed by the counsel of Stephen and Cynthia, as we apprehend the claim to her exemption from the debts mentioned in the executions levied upon her must turn upon the effect of the deed from Joseph Kyler to Stephen.
We remark, that the deed is an absolute one upon its face, and passed the title in Cynthia to Stephen and by the laws of' Kentucky slaves are subj ect to execution for the debts of their owner, just as any other personal property is subject.
To exempt Cynthia from this category it is insisted that she was held by Stephen not as property, but as a wife merely, under a trust created by parol at the time the deed was made. It is also insisted that it is legal for Stephen to hold his wife by virtue of the 6th section of article 1, chapter 93, title slaves, Sfc., Revised Statutes, page 628. That section is in these words: “No free negro shall be capable of acquir- ‘ ing, in fee, or holding or owning for any length of ‘ time, as hirer, or otherwise, any slave, other than ‘ the husband, wife, parent, or descendant of such free ‘ negro.”
This section evidently was never intended to protect slave property from execution; it only permits free negroes to have an interest and property in certain relatives, but expressly prohibits them from acquiring in fee, holding, or owning, for any length of time as hirer or otherwise, any slave, other than the husband, wife, parent, or descendant of such free negro.
Article 10, section 1, of the Constitution of Kentucky speaking of the general assembly, among other things says, “they shall pass laws to permit owners of ‘ slaves to emancipate them, saving the rights of cred- ‘ itors, and to prevent them from remaining in< this ‘ stale after they are emancipated.”
Article 10, title slaves, &pc.¡, Revised Statutes,page 643, reads as follows:
*568“Section 1. Slaves may be emancipated by the own- ‘ ers in fee thereof, in the following manner, and ‘ upon the following conditions, and not otherwise:
‘ 1. By deed, acknowledged or proved by two sub- ‘ scribing witnesses, in the county court.
‘ 2. By last will and testament.
‘3. Subject to the debts and liabilities of the ‘ owners.
‘ 4. Upon condition of their being rerhoved from, ‘ and continued residence out of the State of Ken- ‘ tucky.
‘ 5. The deed of emancipation, and so much of * any will as emancipates a slave, shall not vest ‘ the absolute right of freedom in the slave, until ‘ after he shall have removed out of the State.”
The latter clause of the 12th section of chapter 21, title Construction of Statutes, Revised Statutes ¡page 190, among other things contains these words: “A word ‘ importing the masculine gender only, may extend ‘ and be applied to females as well as males”
These extracts are made from the statutes of Kentucky to show that Cynthia has not been emancipated according to the laws of this state, and that any attempt to do so, by a pretended sale of her to her husband, to be held by him only as his wife, is a mere attempt to evade the statutes of this commonwealth on the subject of free negroes, and obviously at war with the policy of the laws of this commonwealth.
The assumption' that Stephen Kyler took Cynthia as a wife only, and held the title to her in trust, cannot be maintained. Who was the cestui que trust. Not Joseph Kyler or his personal or legal representatives. It is not pretended that they are to be benefitted by the supposed trust.
Could Cynthia assert that she was the beneficiai’y of the trust? Certainly not, if she was a slave, for a slave cannot be a beneficiary under awill or deed, whilst he or she remains a slave.
3. A constable may sell slaves under execution emanating from justices of the peace.
That Cynthia is a slave we have no doubt whatever, and there is a little room to doubt that Stephen took the absolute fee simple title to her as property, and as his slave by the deed referred to in the pleadings of the parties. The deed is absolute on its face, and conveys the fee simple title to Cynthia, reserving the use of her to the grantor for life.
We have seen that Cynthia is a slave, and although the laws of this state give a recognition to marriages between free negroes, yet marriages between free negroes and slaves is not recognized but to very limited extent.
It is now contended by Stephen and Cynthia, that Cynthia, if a slave, was not subject to execution emanating from the office of a justice of the peace. By our statutes slaves are declared personal property, and we know of no provision in any statute which prohibits a constable from levying an execution upon and selling slaves. The 25th section in the Civil Code of Practice is relied upon by appellants counsel, to show that slaves are not subject to executions emanating from a justice’s office.
We think this section has no application to executions. It only intends to prohibit the title of real property or slaves, being affected by judgments or orders of Justices courts, or other courts of like inferior jurisdiction.
We are of opinion that the circuit court properly dissolved appellants injunction, and dismissed their petition with costs.
Upon an attentive examination of the record we have not been able to perceive any error, to the prejudice of appellants, wherefore the judgment of the circuit court is affirmed.